ENDORSEMENTS (Only we can endorse this contract.) This endorsement is attached to and made part of the contract on the contract date. The SETTLEMENT OPTIONS TABLES in the contract are hereby replaced with the attached tables. Pruco Life Insurance Company, By Secretary ICC14 PLI 542-2014Unisex SETTLEMENT OPTIONS TABLES OPTION 1 TABLE MINIMUM AMOUNT OF MONTHLY PAYMENT FOR EACH $1,000, THE FIRST PAYABLE IMMEDIATELY Number Monthly of Years Payment 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 Multiply the monthly amount by 2.996 for quarterly, 5.981 for semi-annual or 11.919 for annual. OPTION 2 TABLE MINIMUM AMOUNT OF MONTHLY PAYMENT FOR EACH $1,000, THE FIRST PAYABLE IMMEDIATELY AGE LAST BIRTHDAY Monthly Payment AGE LAST BIRTHDAY Monthly Payment 5 48 and under 49 6 50 7 51 8 52 9 53 10 54 11 55 12 56 13 57 14 58 15 59 16 60 17 61 18 62 19 63 20 64 21 65 22 66 23 67 24 68 25 69 26 70 27 71 28 72 29 73 30 74 31 75 32 76 33 77 34 78 35 79 36 80 37 81 38 82 39 83 40 84 41 85 42 86 43 87 44 88 45 89 46 90 47 and over ICC14 PLI 542-2014Page 2Unisex
